Motion by appellant for reargument of his appeal from a judgment of the Supreme Court, Kings County, rendered January 10, 1975, insofar as this court, in affirming the conviction on the weapons possession count, also affirmed the sentence imposed upon the said count. Motion granted, and upon reargument, decision dated December 27, 1976 amended by adding to the decretal paragraph thereof, after the word "dismissed”, the following: "and sentence as to the possession of a weapon as a felony count modified by reducing it to four years.” Order of this court dated December 27, 1976 entered on said decision amended accordingly. (The defendant is presently at liberty on parole.) Rabin, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.